 

Exhibit 10.3

CONFIDENTIAL

VOTING AND SUPPORT AGREEMENT

VOTING AND SUPPORT AGREEMENT, dated as of March 14, 2016 (this “Agreement”),
among Paramount Gold Nevada Corp., a Nevada corporation (“Paramount”), and each
of the stockholders of Calico Resources Corp., a British Columbia corporation
(the “Company”), listed on Schedule A hereto (each, a “Stockholder” and,
collectively, the “Stockholders”). Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Arrangement Agreement (as
defined below).

RECITALS

WHEREAS, concurrently herewith, Paramount and the Company are entering into an
Arrangement Agreement and Plan of Arrangement (the “Arrangement Agreement”)
pursuant to which Paramount will acquire all of the issued and outstanding
common shares of the Company in exchange for the issuance and payment of shares
of common stock of Paramount, on the terms and subject to the conditions set
forth therein (the “Share Exchange”);  

WHEREAS, each Stockholder is the record or beneficial owner of shares of common
stock of the Company (“Shares”) as set forth on Schedule A hereto (with respect
to each Stockholder, the Shares listed on Schedule A, together with any
additional Shares or other voting securities of the Company of which such
Stockholder has as of the date hereof or acquires after the date hereof record
or beneficial ownership, including by purchase, as a result of a stock dividend,
stock split, recapitalization, combination, reclassification or exchange, upon
exercise or conversion of any options, warrants or other securities, or
otherwise, such Stockholder’s “Covered Shares”);

WHEREAS, as a condition and inducement to Paramount’s willingness to enter into
the Arrangement Agreement and to proceed with the transactions contemplated
thereby, including the Share Exchange, Paramount and the Stockholders are
entering into this Agreement; and

WHEREAS, the Stockholders acknowledge that Paramount is entering into the
Arrangement Agreement in reliance on the representations, warranties, covenants
and other agreements of the Stockholders set forth in this Agreement and would
not enter into the Arrangement Agreement if any Stockholder did not enter into
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Paramount
and the Stockholders hereby agree as follows:

AGREEMENT

1. Agreement to Vote. Prior to the Termination Date (as defined below), each
Stockholder irrevocably and unconditionally agrees that it shall at any meeting
of the stockholders of the Company (whether annual, special or otherwise and
whether or not an adjourned or postponed meeting), however called, or in
connection with any written consent of stockholders of the Company, however
proposed (a) when a meeting is held, appear at such meeting or otherwise cause
its Covered Shares to be counted as present thereat for the purpose of
establishing a quorum, and if a written consent is proposed, respond to each
request by the Company for written consent, and (b) vote (or consent), or
provide instructions to the designated proxyholder of the Company's management
to vote at such meeting (or validly execute and

1

 

--------------------------------------------------------------------------------

 

return and cause such consent to be granted with respect to), all Covered Shares
(i) in favor of the Share Exchange, the adoption of the Arrangement Agreement
and any other matters necessary for consummation of the Share Exchange and the
other transactions contemplated by the Arrangement Agreement and any other
action reasonably requested by Paramount in furtherance thereof, and (ii)
against (A) any Acquisition Proposal (as defined in the Arrangement Agreement),
(B) any proposal for any recapitalization, reorganization, liquidation,
dissolution, amalgamation, merger, sale of assets or other business combination
between the Company and any other Person (other than the Share Exchange), (C)
any other action that would reasonably be expected to impede, interfere with,
delay, postpone or adversely affect the Share Exchange or any of the
transactions contemplated by the Arrangement Agreement or this Agreement or any
action or transaction that would result in a breach of any covenant,
representation or warranty or other obligation or agreement of the Company or
any of its Subsidiaries contained in the Arrangement Agreement, or of the
Stockholder contained in this Agreement, (D) any change in the present
capitalization or dividend policy of the Company or any amendment or other
change to the Company’s certificate of incorporation or bylaws, except if
approved by Paramount and (E) any other change in the Company’s corporate
structure or business.

2. No Inconsistent Agreements. Each Stockholder hereby represents, covenants and
agrees that, except as contemplated by this Agreement, such Stockholder (a) has
not entered into, and shall not enter into at any time prior to the Termination
Date, any voting agreement, voting trust or other agreement that directly or
indirectly addresses voting with respect to any Covered Shares and (b) has not
granted, and shall not grant at any time prior to the Termination Date, a proxy
or power of attorney with respect to any Covered Shares, in either case, which
is inconsistent with such Stockholder’s obligations pursuant to this Agreement.

3. Termination. This Agreement shall terminate upon the earliest of (a) the
Effective Time (as defined in the Arrangement Agreement), (b) the date that the
Arrangement Agreement is terminated in accordance with its terms and (c) written
notice of termination of this Agreement by Paramount to the Stockholders (such
earliest date, the “Termination Date”); provided, that the provisions set forth
in Sections 10 and 24 shall survive the termination of this Agreement; provided
further, that any liability incurred by any party hereto as a result of a breach
of a term or condition of this Agreement prior to such termination shall survive
the termination of this Agreement.

4. Representations and Warranties of Stockholders. Each Stockholder, as to
itself (severally and not jointly), hereby represents and warrants, to the best
of its knowledge, to Paramount as follows:

(a) Schedule A lists all Shares owned of record or beneficially by such
Stockholder, designating any such Shares that are restricted or otherwise
subject to vesting requirements. Schedule A lists all options, warrants and
other securities convertible into or exercisable or exchangeable for Shares
owned of record or beneficially by such Stockholder. Except as set forth on
Schedule A, such Stockholder does not own of record or beneficially any voting
securities in the Company or any securities convertible into or exercisable or
exchangeable for any such voting securities. Such Stockholder does not own of
record any Shares which are beneficially owned by a third Person.

(b) Such Stockholder is the record or beneficial owner of all Covered Shares of
such Stockholder. Such Stockholder has sole voting power, sole power of
disposition and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of such Covered Shares, with no
limitations, qualifications or restrictions on such rights. Such Covered Shares
are not subject to any voting trust agreement or other Contract to which such
Stockholder is a party restricting or otherwise relating to the voting or
Transfer (as defined below) of such Covered Shares. Such Stockholder has not
appointed or granted any proxy or power of attorney that is still in effect with
respect to such Covered Shares, except as contemplated by this Agreement.

2

 

--------------------------------------------------------------------------------

 

(c) Each such Stockholder which is an entity is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
has all requisite power and authority to execute and deliver this Agreement and
to perform its obligations hereunder; each such Stockholder who is a natural
person has full legal power and capacity to execute and deliver this Agreement
and to perform such Stockholder’s obligations hereunder. The execution, delivery
and performance of this Agreement by each such Stockholder which is an entity,
the performance by such Stockholder of its obligations hereunder have been duly
and validly authorized by such Stockholder and no other actions or proceedings
on the part of such Stockholder are necessary to authorize the execution and
delivery by such Stockholder of this Agreement, the performance by such
Stockholder of its obligations hereunder on a timely basis. This Agreement has
been duly and validly executed and delivered by such Stockholder and, assuming
due authorization, execution and delivery by Paramount, constitutes a legal,
valid and binding obligation of such Stockholder, enforceable against such
Stockholder in accordance with its terms, except as enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law). If such
Stockholder is married, and any of the Covered Shares of such Stockholder
constitute community property or otherwise need spousal or other approval for
this Agreement to be legal, valid and binding, this Agreement has been duly and
validly executed and delivered by such Stockholder’s spouse and, assuming due
authorization, execution and delivery by Paramount, constitutes a legal, valid
and binding obligation of such Stockholder’s spouse, enforceable against such
Stockholder’s spouse in accordance with its terms, except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether considered in a proceeding in equity or at law).

(d) Except for the applicable requirements of the U.S. Exchange Act, (i) no
filing with, and no permit, authorization, consent or approval of, any
Governmental Entity is necessary on the part of such Stockholder for the
execution, delivery and performance of this Agreement by such Stockholder and
(ii) neither the execution, delivery or performance of this Agreement by such
Stockholder nor compliance by such Stockholder with any of the provisions hereof
shall (A) conflict with or violate, any provision of the organizational
documents of any such Stockholder which is an entity, (B) result in any breach
or violation of, or constitute a default (or an event which, with notice or
lapse of time or both, would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of a Lien on any property or asset of such Stockholder pursuant to,
any contract to which such Stockholder is a party or by which such Stockholder
or any property or asset of such Stockholder is bound or affected or (C) violate
any order, writ, injunction, decree, statute, law, rule or regulation applicable
to such Stockholder or any of such Stockholder’s properties or assets except, in
the case of clause (B) or (C), for breaches, violations or defaults that would
not, individually or in the aggregate, materially impair the ability of such
Stockholder to perform its obligations hereunder on a timely basis.

(e) There is no action, suit, claim, arbitration, investigation, complaint,
inquiry or other proceeding pending against any such Stockholder or, to the
knowledge of such Stockholder, any other Person or, to the knowledge of such
Stockholder, threatened against any Stockholder or any other Person that
restricts or prohibits (or, if successful, would restrict or prohibit) the
exercise by Paramount of its rights under this Agreement or the performance by
any party of its obligations under this Agreement on a timely basis.

(f) Except as provided in the Arrangement Agreement, no broker, finder,
financial advisor or investment banker is entitled to any brokerage, finder’s,
financial advisor’s or other fee or commission in connection with the
transactions contemplated by the Arrangement Agreement or this Agreement based
upon arrangements made by or on behalf of such Stockholder.

3

 

--------------------------------------------------------------------------------

 

(g) Such Stockholder understands and acknowledges that Paramount is entering
into the Arrangement Agreement in reliance upon such Stockholder’s execution and
delivery of this Agreement and the representations and warranties and covenants
of such Stockholder contained herein and would not enter into the Arrangement
Agreement if such Stockholder did not enter into this Agreement.

5. Certain Covenants of Stockholder. Each Stockholder, for itself (severally and
not jointly), hereby covenants and agrees as follows:

(a) Such Stockholder shall not, and shall not authorize or permit any of its
Subsidiaries or Affiliates or its or their Representatives, directly or
indirectly, to:

(i) solicit, initiate, endorse, encourage or facilitate any inquiry, proposal or
offer with respect to, or the making or completion of, any Acquisition Proposal,
or any inquiry, proposal or offer that is reasonably likely to lead to any
Acquisition Proposal;

(ii) enter into, continue or otherwise participate in any discussions or
negotiations regarding, or furnish to any Person any information or data with
respect to, or otherwise cooperate in any way with, any Acquisition Proposal;

(iii) enter into any letter of intent, memorandum of understanding, agreement in
principle, acquisition agreement, merger agreement, option agreement, joint
venture agreement, partnership agreement, binding term sheet or other Contract
constituting or related to, or which is intended to or is reasonably likely to
lead to, any Acquisition Proposal;

(iv) approve or recommend or propose to approve or recommend any Acquisition
Proposal or any Contract constituting or relating to any Acquisition Proposal to
the Company or any third Person;

(v) make, or in any manner participate in, a solicitation of proxies or powers
of attorney or similar rights to vote, or seek to advise or influence any Person
with respect to the voting of Shares (other than in favor of the Share
Exchange), or seek to cause stockholders of the Company not to vote to approve
the Share Exchange or any other transaction contemplated by the Arrangement
Agreement; or

(vi) resolve, agree or propose to do any of the foregoing.

(b) Such Stockholder will immediately cease and cause to be terminated all
existing discussions or negotiations (if any) with any Person conducted
heretofore with respect to any of the matters described in paragraph (a) above.

(c) Such Stockholder shall promptly (and in any event within 24 hours of
receipt) advise Paramount in writing in the event such Stockholder receives (i)
any indication by any Person that it is considering making an Acquisition
Proposal, (ii) any inquiry or request for information, discussion or negotiation
that is reasonably likely to lead to or that contemplates an Acquisition
Proposal or (iii) any proposal or offer that is or is reasonably likely to lead
to an Acquisition Proposal, in each case together with a description of the
material terms and conditions of and facts surrounding any such indication,
inquiry, request, proposal or offer, the identity of the Person making any such
indication, inquiry, request, proposal or offer, and a copy of any written
agreement or other materials provided by such Person. Such Stockholder shall
keep Paramount informed (orally and in writing) in all material respects on a
timely basis of the status and details (including, within 24 hours after the
occurrence of any amendment, modification, development, discussion or
negotiation) of any such indication, inquiry, request, proposal or

4

 

--------------------------------------------------------------------------------

 

offer, including furnishing copies of any written inquiries, correspondence and
draft documentation, and written summaries of any material oral inquiries or
discussions.

(d) Except as contemplated hereby, such Stockholder shall not (i) tender into
any tender or exchange offer, (ii) sell (constructively or otherwise), transfer,
pledge, hypothecate, grant, gift, encumber, assign or otherwise dispose of
(collectively “Transfer”), or enter into any Contract with respect to the
Transfer of any of the Covered Shares or beneficial ownership or voting power
thereof or therein (including by operation of law), (iii) grant any proxies or
powers of attorney, deposit any Covered Shares into a voting trust or enter into
a voting agreement with respect to any Covered Shares, or (iv) take any action
that would make any representation or warranty of such Stockholder contained
herein untrue or incorrect or have the effect of preventing or disabling such
Stockholder from performing its obligations under this Agreement. Any Transfer
in violation of this provision shall be void.

(e) In the event that such Stockholder acquires record or beneficial ownership
of, or the power to vote or direct the voting of, any additional Shares or other
voting interests with respect to the Company, such Shares or voting interests
shall, without further action of the parties, be deemed Covered Shares and
subject to the provisions of this Agreement, and the number of Shares held by
such Stockholder set forth on Schedule A hereto will be deemed amended
accordingly and such Shares or voting interests shall automatically become
subject to the terms of this Agreement. Each Stockholder shall promptly notify
Paramount and the Company of any such event.

6. Stockholder Capacity. This Agreement is being entered into by each
Stockholder solely in its capacity as a stockholder of the Company, and nothing
in this Agreement shall restrict or limit the ability of any Stockholder who is
also a director or officer of the Company to take any action in his or her
capacity as a director or officer of the Company except for actions specifically
prohibited in the Arrangement Agreement.

7. Disclosure. Each Stockholder hereby authorizes Paramount and the Company to
publish and disclose in any announcement or disclosure required by Law, the
Securities and Exchange Commission or in the Proxy Statement such Stockholder’s
identity and ownership of the Covered Shares and the nature of such
Stockholder’s obligations under this Agreement, and to disclose a copy of this
Agreement.

8. Further Assurances. From time to time, at the request of Paramount and
without further consideration, each Stockholder shall take such further action
as may reasonably be deemed by Paramount to be necessary or desirable to
consummate and make effective the obligations of each Stockholder under this
Agreement.

9. Amendment or Supplement. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of each party hereto.

10. Waiver. No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the parties hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have hereunder.
Any agreement on the part of a party to any such waiver shall be valid only if
set forth in a written instrument executed and delivered by such party or by a
duly authorized officer on behalf of such party.

5

 

--------------------------------------------------------------------------------

 

11. Confidentiality. The Stockholders agree (a) to hold any non-public
information regarding Paramount, this Agreement and the Share Exchange in strict
confidence and (b) except as required by law or legal process not to divulge any
such material non-public information to any third Person.

12. Interpretation. When a reference is made in this Agreement to a Section,
paragraph, clause or Schedule, such reference shall be to a Section, paragraph,
clause or Schedule of this Agreement unless otherwise indicated. The headings
contained in this Agreement are for convenience of reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. All
words used in this Agreement will be construed to be of such gender as the
circumstances require, and in the singular or plural as the circumstances
require. The word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation,” unless otherwise
specified. The words “hereof,” “hereto,” “hereby,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word “or” is not exclusive. The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” References in this Agreement to “vote”,
“voting”, “voted” and likewise shall refer to shares being voted or otherwise
tabulated in any manner possible, whether in person at a meeting, by written
consent, by proxy or otherwise. A Person shall be deemed the “beneficial” owner
of, shall be deemed to have “beneficial” ownership of, and shall be deemed to
“beneficially” own any securities which such Person or any of such Person’s
Affiliates (a) beneficially owns as determined pursuant to Rule 13d 3 under the
U.S. Exchange Act as in effect on the date of this Agreement, (b) has the right
to acquire (whether such right is exercisable immediately or only after the
passage of time), or (c) has the right to vote or dispose of, directly or
indirectly. Any agreement, instrument or Law defined or referred to herein means
such agreement, instrument or Law as from time to time amended, modified or
supplemented, unless otherwise specifically indicated. References to any Law
include references to any associated rules, regulations and official guidance
with respect thereto. References to a Person are also to its predecessors,
successors and assigns. Unless otherwise specifically indicated, all references
to “dollars” and “$” are references to the lawful money of the United States of
America. References to “days” mean calendar days unless otherwise specified.
Each of the parties to this Agreement acknowledges that it has been represented
by counsel in connection with this Agreement.

13. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of receipt, if delivered
personally, (b) on the date of receipt, if delivered by facsimile or e-mail
during normal business hours on a Business Day or, if delivered outside of
normal business hours on a Business Day, on the first Business Day thereafter,
(c) on the first Business Day following the date of dispatch if delivered
utilizing a next-day service by a recognized next-day courier, or (d) on the
earlier of confirmed receipt or the fifth Business Day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered to the addresses set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

(i) If to a Stockholder, to the address set forth opposite such Stockholder’s
name on Schedule A hereto.

(ii) If to Paramount:

Paramount Gold Nevada Corp.

665 Anderson Street

Winnemucca, NV 89445

Attention: Glen Van Treek

E-mail: glen@paramountnevada.com

with a copy (which shall not constitute notice) to:

6

 

--------------------------------------------------------------------------------

 

LeClairRyan, A Professional Corporation

One Riverfront Plaza

1037 Raymond Boulevard, Sixteenth Floor

Newark, NJ 07102

Attention: James T. Seery

E-mail: James.Seery@leclairryan.com

14. Entire Agreement. This Agreement and the Arrangement Agreement (including
the Exhibits) constitute the entire agreement, and supersede all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the parties with respect to the subject matter hereof.

15. No Third-Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the parties and their
respective successors and permitted assigns any legal or equitable right,
benefit or remedy of any nature under or by reason of this Agreement.

16. Governing Law. This Agreement and all disputes or controversies arising out
of or relating to this Agreement shall be governed by, and construed in
accordance with, the internal laws of the Province of British Columbia, without
regard to the laws of any other jurisdiction that might be applied because of
the conflicts of laws principles of the Province of British Columbia.

17. Submission to Jurisdiction. Each of the parties irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement brought
by any party or its Affiliates against any other party or its Affiliates shall
be brought and determined exclusively in the Province of British Columbia,
provided that if jurisdiction is not then available in the Province of British
Columbia, then any such legal action or proceeding shall be brought exclusively
in any federal court located in the Province of British Columbia . Each of the
parties hereby irrevocably submits to the jurisdiction of the aforesaid courts
for itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Agreement and its obligations herein. Each of the parties agrees not to commence
any action, suit or proceeding relating thereto except in the courts described
above in British Columbia, other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in British Columbia. Each of the parties further agrees that notice as provided
herein shall constitute sufficient service of process and the parties further
waive any argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or its obligations hereunder (a)
any claim that it is not personally subject to the jurisdiction of the courts in
British Columbia as described herein for any reason, (b) that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (c) that (i) the suit, action or proceeding in any
such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.

18. Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by either party without the
prior written consent of the other party, and any such assignment without such
prior written consent shall be null and void. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the parties and their respective successors and assigns.

7

 

--------------------------------------------------------------------------------

 

19. Enforcement. The parties agree that irreparable damage would occur in the
event that the parties do not perform the material provisions of this Agreement
in accordance with its terms or otherwise breach such provisions. Accordingly,
the parties acknowledge and agree that each party shall be entitled to an
injunction, specific performance and other equitable relief to prevent breaches
of this Agreement and to enforce specifically the terms and provisions hereof in
the courts described in Section 18, this being in addition to any other remedy
to which such party is entitled at law or in equity. Each of the parties hereby
further waives (a) any defense in any action for specific performance that a
remedy at law would be adequate and (b) any requirement under any law to post
security as a prerequisite to obtaining equitable relief.

20. Severability. If any term or other provision of this Agreement is held to be
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as either the economic or legal
substance of is the Parties' obligations hereunder are not affected in any
manner materially adverse to any party or such party waives its rights under
this Section with respect thereto. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the obligations hereunder are fulfilled to the extent possible.

21. Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

22. Fees and Expenses. Except to the extent provided in the Arrangement
Agreement, all fees and expenses incurred in connection with this Agreement, the
Arrangement Agreement, the Share Exchange and the other transactions
contemplated hereby and thereby shall be paid by the party incurring such fees
or expenses, whether or not the Share Exchange is consummated.

23. Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to each other party; provided, however, that if any of the
Stockholders fail for any reason to execute this Agreement, then this Agreement
shall become effective as to the other Stockholders who execute this Agreement.
Delivery of an executed counterpart of this Agreement by facsimile or other
electronic image scan transmission shall be effective as delivery of an original
counterpart hereof.

[The remainder of this page is intentionally left blank.]

 

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Paramount and the Stockholders have caused to be executed or
executed this Agreement as of the date first written above.

 

 

 

PARAMOUNT GOLD NEVADA CORP.

 

 

 

By: /s/ Glen Van Treek

Name: Glen Van Treek

Title: Chief Executive Officer

 

 

Stockholder:

 

FCMI FINANCIAL CORP.

 

 

By: /s/ Dan Scheiner

Name: Dan Scheiner

Title: Vice President

 

 

9

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

Stockholder

Address

Owned Shares

Options

Warrants

FCMI Financial Corp.

Suite 250, BCE Place, 181 Bay Street, Toronto,
Ontario, Canada M3J 2T2

20,075,000

Nil

Nil

 

10

 